Citation Nr: 0202661	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  98-05 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability evaluation for 
onychomycosis of the toenails bilaterally, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1986 to January 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's onychomycosis of the toenails bilaterally 
has been characterized by yellow and thick toenails, without 
constant exudation or itching, extensive lesions, or marked 
disfigurement. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for onychomycosis of the toenails bilaterally have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7806, 7813 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the initial disability 
evaluation assigned for his service-connected onychomycosis 
of the toenails bilaterally does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences thickening, itching, and bleeding of 
the toenails.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and VA medical 
records have been obtained and the veteran was afforded 
several VA examinations.  The statement of the case provided 
to the veteran and his representative, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  The Board also observes that the RO 
requested additional information regarding the veteran's 
medical treatment from the veteran.  However, the veteran 
failed to submit any additional information. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.

Historically, a March 1997 rating decision granted the 
veteran service connection for onychomycosis of the toenails 
bilaterally and assigned a noncompensable disability 
evaluation, effective January 19, 1996.  The veteran filed a 
Notice of Disagreement with disability evaluation in 
September 1997, and the RO issued a statement of the case in 
March 1998.  The veteran perfected his appeal and, in 
November 1999, the Board remanded the veteran's claim for 
additional development.  Following the development, in June 
2000 and December 2000 rating decisions, as contained in 
supplemental statements of the case, the RO continued the 
veteran's noncompensable evaluation.  In a March 2001 rating 
decision by a Decision Review Officer, the RO increased the 
veteran's disability evaluation to 10 percent disabling, 
effective January 19, 1996, the date of service connection 
for this disorder. 

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, and several VA 
examination reports.  Service medical records dated December 
1992 show that the veteran was diagnosed with onychomycosis 
of the feet, which was pronounced in the nails.  An August 
1995 record indicates that the veteran had onychomycosis in 
eight out of ten toenails.  In September 1995, the veteran 
was seen for follow-up, wherein the veteran's toenails were 
noted as being unchanged.

VA medical records dated May 1996 showed erythema and 
granulation on the lateral border of the left great toe.  The 
nail was noted as being ingrown and dystrophic.  The 
diagnosis was onychocryptosis of the lateral border of the 
left great toe with onychomycosis of the entire left great 
toenail.  Surgical excision of the nail and matrix was 
performed.  A June 1996 follow-up treatment note stated that 
there was no evidence of postoperative problems or infection.  

The veteran was first afforded a VA examination in January 
1997.  According to the examination report, the veteran 
complained of fungus on his toenails.  Examination of the 
skin revealed onychomycosis of the toenails bilaterally with 
elevation of the nails and some discoloration.  There were no 
varicose veins, scars, or ulcers of the veteran's 
extremities.  There was also no evidence of inflammation or 
swelling.  The veteran also had good movement of his feet and 
normal gait.

A December 1997 VA medical record shows that the veteran had 
thick mycotic toenails on both feet.  Lamisil was prescribed.  
In February 1998, the veteran was seen for follow-up.  
According to the note, the veteran's toenails were improving, 
especially at the base of the left great toe, but elevated 
liver enzymes were noted.  Lamisil was continued.  A March 
1998 treatment note indicates that the veteran's treatment 
with Lamisil had good results, and that the veteran was to 
continue on Lamisil for another four weeks.  

An April 1998 VA medical record indicates that the veteran's 
onychomycosis of the toenails was improving with treatment.  
The left great toe was noted as improving, but the veteran's 
right great toe was still dark and thick.  Nonetheless, the 
examining provider stated that the fungus was clearing at the 
proximal portion of the nail of the left great toe.  The 
medication was discontinued, but the provider noted that the 
veteran's medication would continue to work because the 
fungus would clear as the veteran's toenails grew.

September 1998 VA treatment records indicate that the veteran 
had ingrown toenails of the medial and lateral borders of the 
right great toe and at the medial border of the left great 
toe.  There was evidence of swelling and granulation tissue.  
The examining provider also noted that the veteran had 
onychomycosis.  Four weeks of Lamisil was prescribed and a 
surgical excision and matrix of the nails was performed.  
Follow-up treatment notes indicated that the veteran's toes 
healed well, without signs of infection.  

The veteran was afforded a second VA examination in February 
2000.  According to the report, the VA examiner reviewed the 
veteran's claims file and medical records.  The veteran 
reported that he first noticed a fungal infection of the 
toenails in 1989, but that he did not seek medical help.  The 
veteran also reported that he had not been treated for his 
toenails since his September 1998 treatment at the VA Medical 
Center.  The veteran complained that he did not like how his 
toenails looked, and that the appearance of his toenails was 
an embarrassment.  The veteran denied itching, pruritus, and 
pain.  Examination of the feet was negative for ulceration, 
exfoliation, or crusting.  The skin of the toes and feet was 
normal and there was no evidence of lesions.  There was also 
no evidence of associated symptoms of fungal disease in the 
veteran's lower extremities.  The toenails were noted as 
being yellow and thickened on both feet, but there was no 
evidence of disfigurement.  The diagnosis was onychomycosis 
of the toenails, bilaterally.

The veteran was most recently afforded a VA examination in 
November 2000.  According to the report, the veteran related 
that he was treated for a fungus infection of the nails of 
his left hand and feet while in service, but that treatment 
did not improve his infection.  The veteran also related that 
he was treated with Lamisil by the VA Medical Center since 
his discharge, but that he did not tolerate the medication 
because it increased his liver enzymes.  The veteran 
complained that his toes "tingle" at night, requiring him 
to hang his feet over the edge of the bed for relief in order 
for him to sleep.  Examination was negative for ulceration or 
exfoliation, but there was crusting in the web spaces between 
his right third and fourth toes, as well as between his right 
fourth and fifth toes.  There was also crusting of the web 
space between the left third and fourth toes.  Both great 
toes were noted as being thickened and yellow in color.  The 
diagnoses were onychomycosis of the great toenails and 
dermatophytosis of the web spaces of the toes.  The examiner 
noted that the dermatophytosis was responsible for the 
itching of the veteran's feet.

The veteran's onychomycosis is rated as 10 percent disabling 
by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7813.  See 
38 C.F.R. § 4.20 (2001) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  Diagnostic Code 7813 provides that 
dermatophytosis should be rated as eczema, dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of the manifestations.   

Eczema is evaluated according to Diagnostic Code 7806.  Under 
Diagnostic Code 7806, a 10 percent disability evaluation is 
warranted for eczema with exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent 
disability evaluation is assigned under this Code for eczema 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  Id. 

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran experiences exudation, constant itching, lesions, or 
marked disfigurement.  And, while the veteran had crusting 
and itching at the most recent VA examination, the examiner 
indicated that the veteran's itching and crusting were 
related to his dermatophytosis in the web spaces of his toes, 
and not to the veteran's service-connected onychomycosis.  
Likewise, even if the veteran had itching related to his 
onychomycosis, there was no evidence that the veteran's 
itching could be characterized as constant.  Moreover, there 
is no evidence that the veteran's onychomycosis caused 
pruritus, scaling, or ulceration of the skin.  Furthermore, 
according to the February 2000 VA examination report, the 
veteran had not sought treatment for his toenails since 
September 1998 and there was no evidence of fungal disease or 
pain.  Although the veteran stated that he was embarrassed by 
the appearance of his toenails, the veteran's thick and 
yellow toenails cannot be characterized as markedly 
disfiguring.  Additionally, the veteran's thick and yellow 
toenails are contemplated by the currently assigned 10 
percent disability evaluation, which refers to involvement of 
an exposed surface.  As such, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.   

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating. 

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for 
onychomycosis of the bilateral toenails, the Board has also 
considered whether the veteran is entitled to an increased 
disability evaluation on an extra-schedular basis.  However, 
the Board concludes that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his onychomycosis, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for onychomycosis of the toenails 
bilaterally, on either a schedular or extra-schedular basis. 


ORDER

An evaluation in excess of 10 percent for onychomycosis of 
the toenails, bilaterally, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

